DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on August 27, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–19 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on August 27, 2021 and November 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 of the specification,
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Kawai (2016/0292550) is a general background reference covering image recording apparatus comprises an image recorder (22) that is configured to cause a recording material to adhere to a recording sheet to record an image. A connecting portion is provided with a cartridge (38) that is filled with the recording material. The cartridge is provided with a storage medium to store the identification information. A reader is configured to read the identification information that is stored in the storage medium.
Ohwa (2004/0044558) is a general background reference covering  a distribution terminal outputs the preset distribution data received from a server (105) through a user interface, in a preset format. The distribution information includes an object information element and a center information element, for connecting the user interface to return a response data generated by user with distributed object information element, to the server.
  ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–4, 7–11, 13–15, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2016/0292550 (published 06 October 2016) (“Kawai”) in view of  2018/0101336 (published 12 April 2018) (“Onomatsu”).
Note that Kawai was provided by Applicant in the August 27, 2021 Information Disclosure Statement (IDS).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Kawai” in view of “Onomatsu” and further in view of US Patent Application Publication 2015/0277817 (published 01 October 2015) (“Tsujioka”).
With respect to claim 1, Kawai discloses a printing device (Fig. 1 – element 10 printer …) configured to execute specific printing under a contract with a server (¶ [0049]; Fig. 1 – see at least element 10 printer and element 50 server; wherein the printer 10 is capable of executing the fixed-price print processing {wherein the fixed-printing corresponds to the claimed ‘specific printing}. The information management server 50 manages the cartridges being used in the printer 10 based on the received information …), the printing device comprising:
a communication interface (Fig. 1 – element 20, network I/F …) communicable with the server (¶ [0040]; Fig. 1 – see at least element 20 network I/F; wherein The network interface 20 communicates with external devices. the network interface 20 is connected to the PC 70 via a hub 34 functioning as a router. The network interface 20 is connected to the information management server 50 and the delivery management server 90 via the hub 34 and the Internet 36. With this configuration, the printer 10 is capable of carrying out data communication with the information management server 50 and other devices via the network interface 20 …); and
a controller configured to perform (¶ [0038]; Fig. 1 – element 12 CPU corresponds to the claimed ‘controller’ …):
monitor a communication state with the server through the communication interface (¶ [0078]; Fig. 4 – see at least step M178; wherein the printer 10 at M178 determines whether the printer 10 can communicate with the information management server 50. When the printer 10 cannot communicate with the information management server 50, the printer 10 waits until the printer 10 is allowed to communicate with the information management server 50 …);
a consumable determination process to determine whether a particular consumable is included in one or more of consumables attached to the printing device (¶ [0077]; Fig. 4 – see at least step M174; wherein the printer 10 at M174 determines whether the specific cartridges are connected to the connecting portion 24 …), the particular consumable being a consumable that meets a prescribed condition required for transition to a specific printing state where the specific printing under the contract is allowed (¶ [0049]; wherein the printer 10 can execute the print processing for, e.g., up to 200 sheets using the specific cartridge during one month. In the case where the print processing is executed for greater than 200 sheets, the user has to pay an additional charge in addition to the above-described price …); and
a transition process to execute the transition to the specific printing state in a case where (¶¶ [0083 and 0086]; Fig. 5 – see at least step M204; wherein the CPU 12 at M204 determines that the operation mode of the printer 10 is the second mode (M204: SECOND MODE) …):
the communication state is determined to be communicable with the server in the communication status monitoring process (¶ [0078]; Fig. 4 – see at least step M178; wherein the printer 10 at M178 determines whether the printer 10 can communicate with the information management server 50. When the printer 10 cannot communicate with the information management server 50, the printer 10 waits until the printer 10 is allowed to communicate with the information management server 50 …); and
the particular consumable is determined to be included in the one or more of consumables in the consumable determination process (¶ [0086]; wherein the CPU 12 at M220 in FIG. 6 determines whether at least one specific cartridge 38 is connected to the connecting portion 24. When at least one specific cartridge 38 is connected to the connecting portion 24 (M220: YES), the display 16 at M222 displays the fixed-price-print-processing available screen 230 illustrated in FIG. 19 …).
Examiner reasonably believes Kawai, Fig. 4 – at least step M178, the determining process whether the printer can communicate with the server equate to the claimed communication status monitoring process. However, Examiner cites Onomatsu to better disclose this limitation.
Onomatsu, working in the same field of endeavor, recognizes this problem and teaches communication status monitoring process (¶¶ [0070 and 0071]; wherein The controller 112 determines a printing amount based on a state of communication with the server 200. Specifically, the controller 112 determines the printing amount based on one from among a printing margin as first printing information stored in the storage 115 and second printing information acquired from the server 200. The second printing information includes printability information indicating whether printing is possible. The state of communication indicates a state where a connection with the server 200 is established or a state where no connection is established. The state of communication indicates a state where printable-status information is received from the server 200 or a state where no such information is received …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawai to apply a communication status monitoring process as taught by Onomatsu since doing so would have predictably and advantageously allows printing can be executed without taking up time in the printer which performs printing by receiving printing authorization from the server and executes printing even without the printer acquiring the printability information from the server can be readily performed. The printer establish a communication connection with the server so as printing can be continued even in a situation where communication is cut off (see at least Onomatsu, ¶ [0165 -0171]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Kawai discloses wherein the controller is further configured to notify the server of completion of the transition to the specific printing state after execution of the transition process (¶ [0088]; wherein when the printer 10 can communicate with the information management server 50 (M230: YES), the printer 10 at M232 transmits the identification information for the cartridge 38 which are read at M200 and the information relating to the remaining amount of ink which are detected at M202, to the information management server 50 as cartridge information. It is noted that the cartridge information are transmitted respectively for the cartridges 38 connected to the connecting portion 24. In addition to the cartridge information, the printer 10 at M232 sends the information management server 50 the print information about the number of printed sheets which is stored in the data storage area 32. It is noted that the printer 10 transmits the serial number thereof to the information management server 50 with the cartridge information and the print information …).
With respect to claim 3, which claim 1 is incorporated, Kawai discloses wherein the particular consumable is one of: a contract-only consumable for exclusive use in the specific printing under the contract; and a bundled consumable boxed and shipped together with the printing device (¶ [0050]; wherein the maker sends the cartridge specific to the fixed-price print processing (as one example of a specific-type cartridge) after the contract of the fixed-price print processing is made. When the specific cartridge is connected to the connecting portion 24, the printer 10 (the user) can use the service of the fixed-price print processing (noted that this state may be hereinafter referred to as “service ON state”) and executes the fixed-price print processing. It is noted that the above-described particular period starts when the specific cartridge is connected to the connecting portion 24 for the first time {Note that the claim requires ‘one of’} …).
With respect to claim 4, which claim 1 is incorporated, Kawai discloses wherein the controller is configured to perform the consumable determination process (¶ [0077]; Fig. 4 – see at least M174; wherein the printer 10 at M174 determines whether the specific cartridges are connected to the connecting portion 24) in response to determining that communication with the server is restored from a non-communicable state in the communication status monitoring process (¶ [0078]; Fig. 4 – see at least step M178, wherein the printer 10 at M178 determines whether the printer 10 can communicate with the information management server 50. When the printer 10 cannot communicate with the information management server 50, the printer 10 waits until the printer 10 is allowed to communicate with the information management server 50. When the printer 10 can communicate with the information management server 50, the printer 10 at M180 transmits start information to the information management server 50 …).
With respect to claim 7, which claim 1 is incorporated, Kawai discloses wherein the controller is further configured to prohibit execution of the specific printing in response to receiving, from the server, a non-permission command prohibiting execution of the specific printing in the specific printing state (¶¶ [0084–0086]; wherein when at least one specific cartridge 38 is connected to the connecting portion 24 (M206: YES), the display 16 at M208 displays a rejection screen, not illustrated. The rejection screen contains a comment indicating that execution of the print processing using the specific cartridge is rejected because the contract of the fixed-price print processing is not made. The procedure then goes to M210. When no specific cartridge 38 is connected to the connecting portion 24 (M206: NO), the procedure goes to M210 by skipping M208. That is, when no specific cartridge 38 is connected to the connecting portion 24, the display 16 does not display the rejection screen …).
With respect to claim 8, which claim 1 is incorporated, Kawai discloses wherein the specific printing under the contact is flat-rate printing (¶ [0049]; whereon printer 10 is capable of executing the fixed-price print processing {INTERPRETATION: wherein the fixed-price printing corresponds to the claimed ‘flat-rate printing’ …} …).
With respect to claim 9, (drawn to a system) the proposed combination of Kawai in view of Onomatsu, explained in the rejection of apparatus claim 1 renders obvious the steps of the system of claim 9, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 9.
With respect to claim 10, (drawn to a method) the proposed combination of Kawai in view of Onomatsu, explained in the rejection of apparatus claim 1 renders obvious the steps of the method of claim 10, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 10. 
With respect to claim 11, Kawai discloses a printing device (Fig. 1 – element 10 printer …) configured to execute specific printing under a contract with a server (¶ [0049]; Fig. 1 – see at least element 10 printer and element 50 server; wherein the printer 10 is capable of executing the fixed-price print processing {wherein the fixed-printing corresponds to the claimed ‘specific printing}. The information management server 50 manages the cartridges being used in the printer 10 based on the received information …), the printing device comprising:
a communication interface (Fig. 1 – element 20, network I/F …) communicable with the server (¶ [0040]; Fig. 1 – see at least element 20 network I/F; wherein The network interface 20 communicates with external devices. the network interface 20 is connected to the PC 70 via a hub 34 functioning as a router. The network interface 20 is connected to the information management server 50 and the delivery management server 90 via the hub 34 and the Internet 36. With this configuration, the printer 10 is capable of carrying out data communication with the information management server 50 and other devices via the network interface 20 …); and
a controller configured to perform (¶ [0038]; Fig. 1 – element 12 CPU corresponds to the claimed ‘controller’ …):
monitor a communication state with the server through the communication interface (¶ [0078]; Fig. 4 – see at least step M178; wherein the printer 10 at M178 determines whether the printer 10 can communicate with the information management server 50. When the printer 10 cannot communicate with the information management server 50, the printer 10 waits until the printer 10 is allowed to communicate with the information management server 50 …);
a consumable determination process to determine whether a particular consumable is included in one or more of consumables attached to the printing device (¶ [0077]; Fig. 4 – see at least step M174; wherein the printer 10 at M174 determines whether the specific cartridges are connected to the connecting portion 24 …), the particular consumable being a consumable deemed suitable for being used in the specific printing under the contract (¶ [0049]; wherein the printer 10 can execute the print processing for, e.g., up to 200 sheets using the specific cartridge during one month. In the case where the print processing is executed for greater than 200 sheets, the user has to pay an additional charge in addition to the above-described price …); and
a transition process to execute the transition to a specific printing state where the specific printing is allowed in a case where prescribed conditions are all met (¶¶ [0083–0086]; Fig. 5 – see at least step M204; The CPU 12 of the printer 10 at M204 determines whether the operation mode of the printer 10 is the first mode or the second mode. When the operation mode of the printer 10 is the first mode (M204: FIRST MODE), the CPU 12 at M206 determines whether at least one specific cartridge 38 is connected to the connecting portion 24 […] wherein when the CPU 12 at M204 determines that the operation mode of the printer 10 is the second mode (M204: SECOND MODE), the CPU 12 at M220 in FIG. 6 determines whether at least one specific cartridge 38 is connected to the connecting portion 24. When at least one specific cartridge 38 is connected to the connecting portion 24 (M220: YES) …), the prescribed conditions comprising:
i) the communication state is determined to be communicable with the server in the communication status monitoring process (¶ [0078]; Fig. 4 – see at least step M178; wherein the printer 10 at M178 determines whether the printer 10 can communicate with the information management server 50. When the printer 10 cannot communicate with the information management server 50, the printer 10 waits until the printer 10 is allowed to communicate with the information management server 50 …); and
ii) the particular consumable is determined to be included in the one or more of consumables in the consumable determination process (¶ [0086]; wherein the CPU 12 at M220 in FIG. 6 determines whether at least one specific cartridge 38 is connected to the connecting portion 24. When at least one specific cartridge 38 is connected to the connecting portion 24 (M220: YES), the display 16 at M222 displays the fixed-price-print-processing available screen 230 illustrated in FIG. 19 …).
Examiner reasonably believes Kawai, Fig. 4 – at least step M178, the determining process whether the printer can communicate with the server equate to the claimed communication status monitoring process. However, Examiner cites Onomatsu to better disclose this limitation.
Onomatsu, working in the same field of endeavor, recognizes this problem and teaches communication status monitoring process (¶¶ [0070 and 0071]; wherein the controller 112 determines a printing amount based on a state of communication with the server 200. Specifically, the controller 112 determines the printing amount based on one from among a printing margin as first printing information stored in the storage 115 and second printing information acquired from the server 200. The second printing information includes printability information indicating whether printing is possible. The state of communication indicates a state where a connection with the server 200 is established or a state where no connection is established. The state of communication indicates a state where printable-status information is received from the server 200 or a state where no such information is received …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawai to apply a communication status monitoring process as taught by Onomatsu since doing so would have predictably and advantageously allows printing can be executed without taking up time in the printer which performs printing by receiving printing authorization from the server and executes printing even without the printer acquiring the printability information from the server can be readily performed. The printer establish a communication connection with the server so as printing can be continued even in a situation where communication is cut off (see at least Onomatsu, ¶ [0165 -0171]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claims 13–15, 18 and 19, the proposed combination of Kawai in view of Onomatsu, explained in the rejection of apparatus claims 2–4, 7 and 8 renders obvious the steps of the apparatus of claims 13–15, 18 and 19, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claims 2–4, 7 and 8 are equally applicable to claims 13–15, 18 and 19.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Kawai” in view of “Onomatsu” and further in view of US Patent Application Publication 2015/0277817 (published 01 October 2015) (“Tsujioka”).
With respect to claim 12, which claim 11 is incorporated, neither Kawai nor Onomatsu appears to explicitly disclose performing an error monitoring process to monitor occurrence of an error in the printing device, and wherein the prescribed conditions further comprise iii) no error is detected in the error monitoring process. 
Tsujioka, working in the same field of endeavor, recognizes this problem and teaches perform an error monitoring process to monitor occurrence of an error in the printing device (¶¶ [0056 and 0057]; Fig. 4 – see at least step S103 ‘printer error monitoring process’; wherein the computer 3 periodically transmits sets of operational information related to the printer 5 to the server apparatus 1 at predetermined timing points, that is, at the ends of print jobs, at the intervals of a predetermined period of time, or the like (step S102). When there is no abnormal condition (NO in step S103), a print-job waiting state or a print-job execution state is continued. In the case where any trouble has occurred in the printer 5 (YES in step S103), a message for indicating that the printer 5 is in an error state is displayed on the display unit 332, and is notified to the user (step S104) …), and wherein the prescribed conditions further comprise iii) no error is detected in the error monitoring process (Fig. 4 – see at least step S103, wherein the process checks if there any trouble (i.e. error) and if there is no trouble (i.e. error) detected the print execution process continues …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawai and Onomatsu to perform an error monitoring process to monitor occurrence of an error in the printing device, and wherein the prescribed conditions further comprise iii) no error is detected in the error monitoring process as taught by Tsujioka since doing so would have predictably and advantageously allows highly convenient and efficient maintenance service are performed for both of the service provider and user. The identification of the cause of the error and searching for method of coping with the error are efficiently performed (see at least Tsujioka, ¶ [0080 and 0081]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–4, 7–15, 18 and 19 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 5, 6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 5, 6, 16 and 17 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claims 5 and 16, when considering claims 5 and 16 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“a housing having an opening through which the one or more of consumables are attachable for use in the specific printing, wherein the controller is further configured to perform a detection process to detect attachment of the one or more of consumables to the housing or a user's operation to attach the one or more of consumables to the housing, and
wherein the controller is configured to execute the consumable determination process in response to detecting the attachment of the one or more of consumables to the housing or the user's operation to attach the one or more of consumables to the housing in the detection process.”
In regard to claims 6 and 17, claims 6 and 17 depends on objected claims 5 and 16. Therefore, by virtue of their dependency, claims 6 and 17 are also indicated as objected subject matter.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Yamada (2022/0103717)
Describes a device has a communication interface communicable with a server capable of offering a specific service for printing under a contract with the device. A controller controls transition of an operation mode of the device from a non-contract mode to a contract mode, where the device is recognized as a contract-covered device eligible for executing specific printing under the contract. The controller performs a determination process to determine whether the transition to the contract mode is executed in the device to receive a transition command from the server to execute the transition from the non- contract mode.
Kanamori (2019/0107984)
Describes a method involves determining whether a submitted job is a print job for causing a printer to perform print operation or a status obtaining job for obtaining the status information without causing the printer to perform print operation. Dummy data is transmitted for obtaining a response from the printer in a case, where the submitted job is determined to be the status obtaining job and the dummy data is transmitted to the printer through operating system (OS) and the status information is obtained by the OS and status information is stored in a status information storing unit in an information processing apparatus.
Kojima (2022/0050646)
Describes a system has a printing apparatus (18) e.g. inkjet printer, performing printing by utilizing a consumable part. A management server manages the printing apparatus, where the system restricts printing performed by the apparatus in a case where predetermined information reaches a set value during printing in a state where the communication between the server and the apparatus is impossible. The server outputs another value to the apparatus if the latter value is input from the server. The apparatus restricts the printing if the information reaches the former value during the printing in the state where communication with the server is not possible. 
Kawai (2012/0027423) 
Describes an image forming apparatus (51) has a determiner that determines a right type of a replacement toner cartridge to be loaded in place of a toner cartridge. An output portion outputs an instruction to deliver a replacement toner cartridge determined by determiner. A detector detects a new toner cartridge that is loaded. A fusing processor performs a fusing process under optimal condition based on toner supplied from detectors detected new toner cartridge which is a replacement toner cartridge delivered according to delivery instruction outputted by an output portion.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672